Porter, J.
delivered the opinion of the court. The heirs of the wife claim a tract of land in possession of the executors of the husband, on the ground that it made a part of the community of acquests and gains, and that the husband, in his life time, sold to them *99all the property which he had held in community with his wife.
West'n Dis'ct
October, 1826
The only question in the case is, whether the tract of land sued for made a part of the community of acquests and gains. It appears clear to us it did not. The title from the Spanish government was, it is true, obtained during coverture, but the concession was in the name of the husband alone, and it has been already decided in the case of De Lemos vs. Garcia, that lands granted by the king to one of the married parties, did not enter into the community. This opinion has been lately reviewed and confirmed in the case of Frique vs. Hopkins, where the subject has been gone into at length. Vol. 1st, 334; 4th ibid. 334.
The plaintiffs have endeavored to distinguish the rights of the parties before us, from those already decided, on the ground that the motive for asking for the land from the government was, that it might benefit the community property. The weight to which this argument is entitled has been considered in the case last cited, and our opinion fully expressed on it. We are satisfied that it cannot have the influence which the plaintiffs *100attach to it; and even if it did, the facts of the case do not bring them within the exception contended for; for the grantee asks for the land, not for the use of the property of the community, but for his own, ses propres animaux.
Deblieux for the plaintiffs, Rost for the defendants.
It is therefore ordered, adjudged and decreed, that the judgment of the district court be affirmed with costs.